Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
Readable claims 8-9, 16, 20-21, 28-29 and 32-38 on the elected species have been examined on the merits.  (Claims 1-7, 12-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 16, 20-21, 28-29 and 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 8 is rendered vague and indefinite for the term “an ATF4 modulator.” The term is unclear because the class of ATF4 modulators is not readily recognized by the skilled artisan and the scope is not ascertainable based on the lack of information regarding this “class” in the literature. 
All other claims depend directly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 16, 20-21, 28-29 and 32-38 are rejected under 35 USC 103 as being unpatentable over Dan (CN 102940075 DWPI Abstract) in view of Gregg (US 6319524), Somlyai et al. (US 20140141095), Pomythkin et al. (US 20080292719), Hammock et al. (US 9029401), Singh (US 20160120890), Tripp et al. (US 20130064913), Dimarchi et al. (US 20120322725) and with evidence provided by Karolina et al. (“Circulating miRNA Profiles in Patients with Metabolic Syndrome”, J Clin Endocrinol Metab. December 2012, 97(12):E2271-E2276)) and with evidenced provided by Drugs.com . 
A method for reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells and wherein the method is used for the treatment of metabolic syndrome (and/or to treat the metabolic syndrome criteria) in a subject comprising administering to the subject a composition comprising at least one oil or extract selected from the group comprising of the elected claimed cannabis oil or extract and a VEGF inhibitor and further comprising deuterium depleted water and the claimed plant extract is produced by CO2 extraction and further comprising at least one FDA approved drug or non-FDA approved drug and another additional claimed compound and further comprising a compound isolated from at least one oil or extract and further comprising terpenoids or flavonoid or curcuminoids or alginate or dextran or polyethylene glycol is claimed. 
Dan teaches administering an effective amount of a composition (orally as a liquid beverage) comprising a cannabis extract and another additional claimed compound of xylitol to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) by to enhance a subject’s metabolic function, reducing blood sugar, serum cholesterol and triglyceride, and treating diabetes and cancer (please note that Applicant’s specification discloses on page 1 that most of the targets of miR-21 are tumor suppressors, miR-21 is associated with a wide variety of cancer (see entire document including e.g.- pages 1-2).
[Also Please note, as evidenced by the reference of Karolina’s teachings that since circulating miRNA profiles are well known to be associated with a patient with in vivo functional effect (i.e. the benefit that is selected from claim 8 of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells) would be intrinsic upon such administration of Dan’s same overall claimed composition (within same broadly claimed effective amount) to a subject to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) and/or cancer.]
Dan, however, does not expressly teach a composition comprising the further inclusion/comprising of a VEGF inhibitor and further comprising deuterium depleted water and the claimed plant extract is produced by CO2 extraction and further comprising at least one FDA approved drug or non-FDA approved drug and further comprising a compound isolated from at least one oil or extract and further comprising terpenoids or flavonoid or curcuminoids or alginate or dextran or polyethylene glycol to be administered for the intended purpose for the treatment of metabolic syndrome (and/or to treat the metabolic syndrome criteria) in a subject.  
The cited reference of Gregg teaches the purification extraction process of using a carbon dioxide extraction process of a plant material to aid in obtaining a plant extract containing desired active ingredients therein (see entire document including e.g. title, column 4 lines 66-67, column 5 lines 1-9, tables and claims). 
The cited reference of Somlyai beneficially teaches administering an effective amount of a composition comprising a deuterium depleted water and further comprising at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids to treat insulin resistance and/or blood glucose levels (insulin 
The cited reference of Pomythkin beneficially teaches administering an effective amount of a composition comprising a deuterium depleted water to treat metabolic syndrome in a subject (see entire document including e.g. title, abstract, paragraph 0009 and claims). 
The cited reference of Hammock beneficially teaches administering an effective amount of a composition comprising a VEGF inhibitor such as a sorafenib to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) by treating diabetes, cholesterol and hypertension in a subject and with evidenced by Drugs.com whereas Drugs.com lists a VEGF inhibitor such as sorafenib (see entire document including e.g. title, abstract and claims). 
The cited reference of Singh beneficially teaches administering an effective amount of a composition comprising VEGF inhibitors such as bevacizumab, sorafenib, sunitinib and pazopanib to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) by treating diabetes, insulin resistance and hypertension in a subject and with evidenced by Drugs.com whereas Drugs.com lists VEGF inhibitors such as bevacizumab, sorafenib, sunitinib and pazopanib (see entire document including e.g. title, abstract, paragraphs 0180 and claims). 
The cited reference of Tripp beneficially teaches administering an effective amount of a composition comprising terpenoids or flavonoid or curcuminoids or isothiocyanate or alginate or dextran and further comprising a compound isolated from 
The cited reference of Dimarchi beneficially teaches administering an effective amount of a composition wherein the composition is formulated into the nanoparticles comprising polyethylene glycol to treat metabolic syndrome/disorder (and/or to treat the metabolic syndrome criteria) in a subject (see entire document including e.g. title, abstract and claims and especially claim 14 and 126). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dan’s composition (as an oral) by further including a deuterium depleted water (as an active ingredient), at least one FDA approved drug or non-FDA approved drug such as carbohydrates, proteins and lipids (as an active ingredient), the purification extraction process of using a carbon dioxide extraction process of a plant material to aid in obtaining a plant extract containing desired active ingredients therein and further comprising a VEGF inhibitor (as an active ingredient), a compound isolated from at least one oil or extract (as an active ingredient), and further comprising terpenoids or flavonoid or curcuminoids or alginate or dextran or polyethylene glycol (as an active ingredient) within a composition taught by Dan, as well as to administer such a composition for the same purpose to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) and cancer thereof.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat metabolic syndrome (and/or to in vivo functional effects (i.e. the benefit of reducing miR-3120 expression in a cell or tissue of a subject wherein suppression of miR-3120 is accompanied by suppression of miR-21 in said cells) would be intrinsic upon the administration of the same combination of ingredients to treat metabolic syndrome (and/or to treat the metabolic syndrome criteria) in a subject.  The adjustment of another conventional working condition therein (e.g., determining effective amount/ranges of each claimed active ingredient within the composition to be effectively administered and the substitution of one oral form of the composition for another such as an oral form nanoparticle and the cultivating cell process therein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.  
With respect to instant claim 9, please note that the patentability of a product (i.e., obtaining a plant extract in a particular manner – such as a cannabis extract does not depend upon the method of production.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process” (see, e.g. MPEP 2113). 


Response to Arguments
Applicants' arguments presented within the 01 October 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655